Exhibit 10.21

NN, INC.

2016 OMNIBUS INCENTIVE PLAN

PERFORMANCE SHARE UNIT GRANT NOTICE

NN, Inc., a Delaware corporation, (the “Company”), pursuant to its 2016 Omnibus
Incentive Plan, as amended from time to time (the “Plan”), hereby grants to the
holder listed below (“Grantee”), the right to receive a number of performance
share units (the “Performance Share Units”) as set forth below (the “Performance
Share Unit Award”). The Performance Share Units are subject to the terms and
conditions set forth in this Performance Share Unit Grant Notice (the “Grant
Notice”), the Performance Share Unit Award Agreement attached hereto as
Exhibit A (the “Agreement”) and the Plan, which are incorporated herein by
reference. Unless otherwise defined, the terms defined in the Plan shall have
the same defined meanings in the Grant Notice and the Agreement.

 

Grantee:   

 

   Grant Date:   

 

   Target Number of Performance Share Units:   
                             Performance Share Units    Performance Period:   

 

   Determination Date:    The date on which the Committee certifies whether the
performance goals to which this Performance Share Unit Award relates have been
met.

By his or her signature and the Company’s signature below, Grantee agrees to be
bound by the terms and conditions of the Plan, the Agreement and the Grant
Notice. Grantee has reviewed the Agreement, the Plan and the Grant Notice in
their entirety. Grantee hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions arising
under the Plan, the Grant Notice or the Agreement.

 

NN, INC.       GRANTEE By:   

 

      By:   

 

Print          Print    Name:   

 

      Name:   

 

Title:   

 

      Address:   

 

           

 



--------------------------------------------------------------------------------

EXHIBIT A

PERFORMANCE SHARE UNIT AWARD AGREEMENT

Pursuant to this Performance Share Unit Award Agreement (this “Agreement”) and
the Grant Notice to which it is attached, the Company has granted to Grantee the
right to receive the number of Performance Share Units set forth in the Grant
Notice, subject to the terms and conditions of this Agreement and the Company’s
2016 Omnibus Incentive Plan, as amended from time to time (the “Plan”).

ARTICLE I

GENERAL

1.1 Defined Terms. Capitalized terms not specifically defined herein shall have
the meanings specified in the Plan or the Grant Notice.

1.2 Incorporation of Terms of Plan. The Performance Share Unit Award is subject
to the terms and conditions set forth in this Agreement, the Grant Notice and
the Plan, which are incorporated herein by reference. In the event of any
inconsistency between the Plan and this Agreement, the terms of the Plan shall
control. Each Performance Share Unit shall be administered as a Performance
Award in the form of a Restricted Stock Unit pursuant to Section 8.1 of the
Plan. In the event Grantee is Covered Officer, this Performance Share Unit Award
shall be administered under, and subject to, the provisions of Section 11 of the
Plan.

ARTICLE II

GRANT OF PERFORMANCE SHARE UNITS

2.1 Grant. In consideration of Grantee’s past and/or continued employment with
or service to the Company or a Subsidiary and for other good and valuable
consideration, effective as of the grant date set forth in the Grant Notice (the
“Grant Date”), the Company has granted to Grantee the Performance Share Unit
Award. Each Performance Share Unit represents the right to receive one Share (or
the Fair Market Value thereof) upon the expiration of the performance period set
forth in the Grant Notice (the “Performance Period”) and otherwise subject to
the terms, conditions and restrictions set forth in the Plan and this Agreement.
The Grantee’s interest in the Performance Share Units granted hereby shall be
that of a general, unsecured creditor of the Company.

2.2 Lapse of Restrictions. Subject to Sections 3.2 and 3.3 hereof, the
restrictions associated with the Performance Share Units granted pursuant to the
Grant Notice shall lapse on the Determination Date as set forth in the Grant
Notice (the “Vesting Date” as it pertains to Performance Share Units that vest)
but only if (a) and to the extent the Company has achieved the performance
targets for the Performance Period as set forth on Exhibit A-1 hereto (and the
other terms and conditions set forth therein have been met) as certified by the
Committee in accordance with the Plan, and (b) the Grantee has remained in
service with the Company or any of its Subsidiaries continuously from the Grant
Date until the Determination Date. In the event the performance targets shall
not have been met as of the Determination Date with respect to some or all of
the Performance Share Units, such Performance Share Units shall be cancelled for
no further consideration as of the Determination Date.

2.3 Settlement. The Grantee shall be entitled to settlement of the Performance
Share Units covered by this Agreement on the Vesting Date to the extent the
Performance Share Units have not previously been forfeited and the restrictions
associated with the Performance Share Units lapse in accordance with Section 2.2
hereof. Such settlement shall be made as promptly as practicable thereafter

 

1



--------------------------------------------------------------------------------

(but in no event after the sixtieth day following the Vesting Date) through, in
the sole discretion of the Committee, either (a) the issuance to the Grantee (or
to the executors or administrators of Grantee’s estate in the event of the
Grantee’s death) of a stock certificate (or evidence such Shares have been
registered in book entry form in the name of the Grantee with the relevant stock
agent) for a number of Shares equal to the number of such vested Performance
Share Units, or (b) a payment of cash to the Grantee (or to the executors or
administrators of Grantee’s estate in the event of the Grantee’s death) equal to
the Fair Market Value of the Shares that would otherwise have been issued
pursuant to (a) above.

2.4 Dividends. If the Company pays a cash dividend on its common stock, the
Grantee shall accrue in his or her Dividend Account (as defined below) a cash
dividend equivalent with respect to the maximum number of Performance Share
Units issuable pursuant to this Agreement as of the record date for the
dividend. The Company shall cause an account (the “Dividend Account”) to be
established and maintained as part of the records of the Company to evidence the
aggregate cash dividend equivalents accrued by the Grantee from time to time
under this Section 2.4. No interest shall accrue on any amounts reflected in the
Dividend Account. The Grantee’s interest in the amounts reflected in the
Dividend Account shall be that of a general, unsecured creditor of the Company.
Subject to, and as promptly as practicable following, the settlement of the
Performance Share Units pursuant to Section 2.3 hereunder, the Company shall pay
an amount in cash (without interest and subject to applicable withholding taxes)
to the Grantee (or his or her permitted transferee(s) who are issued Shares or
cash pursuant to Section 2.3 hereunder) equal to the aggregate cash dividend
equivalents accrued in the Grantee’s Dividend Account with respect to the vested
Performance Share Units settled with the Grantee and the Grantee’s Dividend
Account shall be eliminated at that time. In the event that the Grantee forfeits
his or her rights to all or any portion of the Performance Share Units (or such
Performance Share Units are otherwise cancelled on account of the Company’s
actual performance), the Grantee also shall forfeit his or her rights to any
cash dividend equivalents accrued in the Grantee’s Dividend Account with respect
to such forfeited or cancelled units and the Grantee’s Dividend Account shall be
eliminated at that time. For the avoidance of doubt, no dividend equivalent
rights shall accrue under this Section 2.4 with respect to a dividend on the
Company’s Shares in the event that any applicable adjustments pursuant to
Section 4.2 of the Plan provide similar benefits.

ARTICLE III

SEPARATION FROM SERVICE; CHANGE IN CONTROL

3.1 In General. In the event that Grantee Separates from Service for any reason,
other than death, Disability or Retirement, prior to the settlement of this
Performance Share Unit Award pursuant to Section 2.3, all Performance Share
Units shall be immediately forfeited and Grantee shall have no further rights
with respect to such Performance Share Units, except as may be determined
otherwise by the Committee in its the sole and absolute discretion.

3.2 Death or Disability. In the event that Grantee Separates from Service by
reason of death or Disability, a proportionate number of Performance Share Units
shall be deemed vested and the date of the Grantee’s death or Disability shall
be the Vesting Date with respect to such Performance Share Units which shall
thereupon settle in accordance with Section 2.3 hereof. For purposes of this
Section 3.2, the “proportionate number” of Performance Share Units shall be the
“target” number of Performance Share Units set forth in the Grant Notice,
multiplied by a fraction, the numerator of which is the number of days during
the Performance Period during which Grantee was employed by the Company (or any
Subsidiary) and the denominator of which is the total number of days in the
Performance Period.

 

2



--------------------------------------------------------------------------------

3.3 Retirement. In the event Grantee Separates from Service on account of
Retirement (defined below) prior to settlement of Performance Share Units,
Grantee shall be eligible to vest in a proportionate number of Performance Share
Units on the Vesting Date otherwise applicable thereto. For purposes of this
Section 3.3, the “proportionate number” of Performance Share Units shall be the
actual number of Performance Share Units that would have vested in accordance
with Section 2.2 hereof had Grantee not Separated from Service during the
Performance Period, multiplied by a fraction, the numerator of which is the
number of days during the Performance Period during which Grantee was employed
by the Company (or any Subsidiary) and the denominator of which is the total
number of days in the Performance Period. Following the Vesting Date, any
Performance Share Units that did not vest in accordance with this Section 3.3
will be canceled and forfeited. For purposes of this Agreement, “Retirement”
means termination of service after the Participant has completed 10 years of
service with the Company and has reached the age of 55.

3.4 Change in Control. Upon the occurrence of a Change in Control, the Committee
shall determine the treatment of the Performance Share Units consistent with the
provisions of Section 13 of the Plan.

ARTICLE IV

OTHER PROVISIONS

4.1 No Transfer or Pledge of Performance Share Units. The Performance Share
Units may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Grantee other than by will or the laws of
descent and distribution. Any sale, assignment, transfer, pledge, hypothecation,
loan or other disposition other than in accordance with this Section 4.1 shall
be null and void.

4.2 Tax Withholding. The Company’s obligation to settle vested Performance Share
Units shall be subject to the Grantee’s satisfaction of any applicable federal,
state, local and foreign withholding obligations or withholding taxes, including
any employer minimum statutory withholding (“Withholding Taxes”), and the
Grantee shall pay the amount of any such Withholding Taxes to the Company as set
forth in this Section 4.2. The Grantee may satisfy his or her obligation to pay
the Withholding Taxes by: (i) making a cash payment to the Company in an amount
equal to the Withholding Taxes; (ii) having the Company withhold Shares
otherwise deliverable to the Grantee pursuant to settlement of vested
Performance Share Units; or (iii) delivering, actually or by attestation, to the
Company Shares already owned by the Grantee; provided that in the case of
(ii) or (iii) the amount of such Shares withheld or Shares delivered (with the
value of such Shares being based on the Fair Market Value of a Share as of the
payment date as determined by the Committee) shall be determined consistent with
the Plan. The Grantee acknowledges and agrees that the Company has the right to
deduct from compensation or other amounts owing to the Grantee an amount not to
exceed the Withholding Taxes. Neither the Company nor any Subsidiary makes any
representation or undertaking regarding the treatment of any tax withholding in
connection with the awarding or vesting of the Performance Share Units or the
subsequent sale of Shares. The Company and the Subsidiaries do not commit and
are under no obligation to structure this Performance Share Unit Award to reduce
or eliminate Grantee’s tax liability.

4.3 Stock Subject to Award. In the event that the Company Shares should, as a
result of a stock split or stock dividend or combination of shares or any other
change, redesignation, merger, consolidation, recapitalization or otherwise, be
increased or decreased or changed into or exchanged for a different number or
kind of shares of stock or other securities of the Company or of another
corporation, or in the event of any other event contemplated by Section 4.2 of
the Plan, the number of Performance Share Units that have been awarded to
Grantee shall be adjusted in an equitable and proportionate manner to reflect
such action. If any such adjustment shall result in a fractional share, such
fraction shall be disregarded.

 

3



--------------------------------------------------------------------------------

4.4 Section 409A. Notwithstanding anything herein to the contrary, to the
maximum extent permitted by applicable law, the settlement of the Performance
Share Units (including any dividend equivalent rights related thereto) to be
made to the Grantee pursuant to this Agreement is intended to qualify as a
“short-term deferral” pursuant to Section 1.409A-1(b)(4) of the Treasury
Regulations and this Agreement shall be interpreted consistently therewith.
However, under certain circumstances, settlement of the Performance Share Units
or any dividend equivalent rights may not so qualify, and in that case, the
Committee shall administer the grant and settlement of such Performance Share
Units and any dividend equivalent rights in strict compliance with Section 409A
of the Code. Further, notwithstanding anything herein to the contrary, if at the
time of a Grantee’s termination of employment with the Company and its
Subsidiaries, the Grantee is a “specified employee” as defined in Section 409A
of the Code, and the deferral of the commencement of any payments or benefits
otherwise payable hereunder as a result of such termination of service is
necessary in order to prevent the imposition of any accelerated or additional
tax under Section 409A of the Code, then the Company will defer the commencement
of the payment of any such payments or benefits hereunder (without any reduction
in such payments or benefits ultimately paid or provided to the Grantee) to the
minimum extent necessary to satisfy Section 409A of the Code until the date that
is six months and one day following the Grantee’s termination of employment with
the Company (or the earliest date as is permitted under Section 409A of the
Code), if such payment or benefit is payable upon a termination of employment.
Each payment of Performance Units (and related dividend equivalent units)
constitutes a “separate payment” for purposes of Section 409A of the Code. In no
event whatsoever shall the Company be liable for any additional tax, interest or
penalty that may be imposed on the Grantee by Code Section 409A or damages for
failing to comply with Code Section 409A.

4.5 No Right to Continued Employment. This Agreement shall not be construed as
giving the Grantee the right to be retained in the employ of the Company (or any
Subsidiary of the Company), and the Company (or any Subsidiary of the Company)
may at any time dismiss the Grantee from employment, free from any liability or
any claim under the Plan.

4.6 Governing Provisions. This Agreement is made under and subject to the
provisions of the Plan, and all of the provisions of the Plan are also
provisions of this Agreement. If there is a difference or conflict between the
provisions of this Agreement and the provisions of the Plan, the provisions of
the Plan will govern. By signing this Agreement, the Grantee confirms that he or
she has received a copy of the Plan.

4.7 Entire Agreement. This Agreement and the Plan contain the entire
understanding and agreement between the Company and the Grantee concerning the
Performance Share Units granted hereby, and supersede any prior or
contemporaneous negotiations and understandings. The Company and the Grantee
have made no promises, agreements, conditions or understandings relating to the
Performance Share Units, either orally or in writing, that are not included in
this Agreement or the Plan.

4.8 Captions. The captions and section numbers appearing in this Agreement are
inserted only as a matter of convenience. They do not define, limit, construe or
describe the scope or intent of the provisions of this Agreement.

4.9 Counterparts. The Grant Notice may be executed in one or more counterparts,
including by way of any electronic signature, subject to applicable law, each of
which shall be deemed an original and all of which together shall constitute one
instrument.

4.10 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to Grantee
shall be addressed to Grantee at Grantee’s last address reflected on the
Company’s records. By a notice given pursuant to this Section 4.10, either party
may hereafter designate a different address for notices to be given to that
party. Any notice shall be deemed duly given when sent via email or when sent by
certified mail (return receipt requested) and deposited (with postage prepaid)
in a post office or branch post office regularly maintained by the United States
Postal Service.

 

4



--------------------------------------------------------------------------------

4.11 Amendment. To the extent permitted by the Plan, this Agreement may be
wholly or partially amended or otherwise modified, suspended or terminated at
any time or from time to time by the Committee or the Board, provided that,
except as may otherwise be provided by the Plan, no amendment, modification,
suspension or termination of this Agreement shall adversely affect this
Performance Share Unit Award in any material way without the prior written
consent of Grantee.

4.12 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in Section 4.1 hereof and the Plan, this
Agreement shall be binding upon and inure to the benefit of the heirs, legatees,
legal representatives, successors and assigns of the parties hereto.

4.13 Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

4.14 Conformity to Securities Laws. Grantee acknowledges that the Plan, the
Grant Notice and this Agreement are intended to conform to the extent necessary
with all applicable laws, including, without limitation, the provisions of the
Securities Act and the Exchange Act and any and all regulations and
rules promulgated thereunder by the SEC and state securities laws and
regulations. Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the Performance Share Units are granted only in such a manner
as to conform to applicable law. To the extent permitted by applicable law, the
Plan and this Agreement shall be deemed amended to the extent necessary to
conform to applicable law.

4.15 Agreement Severable. In the event that any provision of the Grant Notice or
this Agreement is held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of the Grant Notice or this
Agreement.

4.16 Clawback. Any Shares or cash issued pursuant to this Award shall be subject
to mandatory repayment by the Grantee to the Company to the extent that such
Grantee is, or in the future becomes, subject to (a) any “clawback” or
recoupment policy adopted by the Company or any Subsidiary thereof to comply
with the requirements of any applicable laws, rules or regulations, including
pursuant to final rules adopted by the SEC pursuant to the Dodd-Frank Wall
Street Reform and Consumer Protection Act, or otherwise, or (b) any applicable
laws which impose mandatory recoupment, under circumstances set forth in such
applicable laws, including the Sarbanes-Oxley Act of 2002.

[remainder of this page intentionally left blank]

 

5



--------------------------------------------------------------------------------

EXHIBIT A-1

Performance Goals